CaSe:lQ-GOOSS-E.]C DOC#ZJ_J_ Filed:OZ/OB/J_Q Entered202/05/1914226202 Page:l Of7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DlSTRlCT OF GEORG|A

 

Fill in this information to identify your case:

 

 

Debtori Jacqueline S. Barrs
Firsl Name Mlddle Name Last Name
|X] Check if this is an amended plan.
Debtor 2
(Spouse, if §|ing} Flrs\ Name Midd|e Name L.ast Name

Case Nomber 19-60938'-131(3

 

 

 

 

(|fknown)
CHAPTER 13 PLAN AND MOTION
[Pursuant lo Fed. R. Bankr. P. 3015.1, the Soulhern District ochorgia Gencral Ordcr 2017-3 adopts this form in lieu ol`lhe Oflicial l’onn l 13].
1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following

items. l`f an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision
will be ineffective if set out in the plan.

(a) 'i`l‘iis plan: ij contains nonstandard provisions See paragraph 15 below.
§ does not contain nonstandard provisions

(b) This plan: l§§l values the claim(s) that secures collateral. See paragraph 4(t) below.
l:l does not value claim(s) that secures collaterall

(c) 'l_`his plan: E seeks to avoid a lien or security interest. See paragraph 8 below.
Cl does not seek to avoid a lien or security interest

2. P|an Payments.
(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “”l`rustee”) the sum of$51.00 weekly for the applicable commitment
period of:
\:E 60 months or (lt` applicable include the following: These plan
’ payments will change to S monthly on
aminimum of 36 months See ll U.S.C. § l325(b)(4). , 20_-)

(b) The payments under paragraph Z(a) shall be paid;

E<] Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

Debtor l M% Cl Debtor 2 __%

Cl Direct to the Trustee for the following reason(s):
[] The Debtor{s) receive(s) income solely from seltlemployment, Social Security, government assistance,
or retirement
[l The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Payrnents of $W g 77 77 g (estimated amount) will be made on (anticipa£ed date)

GASB ~ Form 113 [Rev. 12/1/17} Page 1 of 5

CaSe:lQ-GOOSS-E.]C DOC#ZJ_J_ Filed:OZ/OB/J_Q Entered202/05/1914226202 PaQeZZ Of7

from (source, including income tax rcfunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. 'l`he Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to ll U.S.C. § l322(b)(5). These postpetition payments will be
disbursed by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to
postpetition amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit
payments that are to be made by the Trustee which become due after the filing of the petition but before the month of the
first payment designated here will be added to the prepetition arrearage claim_

PAYMENTS 'l`O BE MONTl-l OF l"iRST

PRINCIPAL MADE BY POSTPETlTION lNITlAL
RESIDENCE (TRUSTEE OR PAYMENT TO MONTHLY
CREDlTOR COI,LATERAL §Y/Nl DEBTOR(SH CREDITOR PAYMENT

(b) Cure of Arrearage on Long-Term Debt. Pursuant to ll U.S.C. § l322(b)(5), prepetition arrearage claims will be paid
in full through disbursements by the 'l`rustee, with interest (if any) at the rate stated below. Prepetition arrearage
payments are to be applied to prepetition amounts owed as evidenced by the allowed claim.

DESCRIPTION OF PRINCIPAL ESTli\/EATED AMOUNT lN'l`EREST RATE ON
CREDITOR COLLATERAL RESIDENCl-`, [Y/Nl OF ARREARAGE ARREARAGE §il`applicable[
4. Treatment of C|aims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. rFhe Trustee percentage fee as set by the United States 'I`rustee.
(b) Attorney’s Fees. Attorney’s fees allowed pursuant to ll U.S.C. § 50'7(a)(2) of$4,500.00.

(c) Priority Claims. Other ll U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life
of the plan as funds become available in the order specified by law.

(d) Fully Secu red Allowed Claims. All allowed claims that are hilly secured shall be paid through the plan as set forth below.

CRF.DITOR DESCRlPTlON Ol" COLLA'l`lERAL EST]MATED CLAIM lNTl§REST RA'FE MONTHLY PAYMENT
Titleinax vehicle 2,268.00 5.25% 45.00

(e) Secured Claims Excludcd from 11 U.S.C. § 506 (those claims subject to the hanging paragraph of 11 U.S.C. §
i325(a)). The claims listed below were either: (l) incurred within 910 days before the petition date and secured by a

GASB - Form 113 [Rev. 12/1/17] Page 2 01°5

CaSe:lQ-GOOSS-E.]C DOC#ZJ_J_ Filed:OZ/OB/J_Q Entered202/05/1914226202 PaQeZS Of7

purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within l
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at th'e rate stated below: '

CREDlTOR DESCRIPTION OF COLLATERAL ESTIMATED CLAlM lNTEREST RATE MONTHLY PAYMENT

(f) Valuation of Secured Claims to Which ll U.S.C. § 506 is Applicable. rl"he Debtcr(s) move(s) to value the claims
partially secured by collateral pursuant to ll U.S.C. § 506 and provide payment in satisfaction of those claims as set forth
below. The unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(|1) below. The
plan shall be served on all affected creditors in compliance with Fed. R. Bankr, P. 3012(b), and the Debtor(s) shall attach a
certificate of service.

VALUAT|ON OF

 

 

CREDITOR DESCRIP'I`EON OF COLLATERAL SECURED CLAll\/l IN'l`EREST RATE MONTHLY PAYMEN'I`
Far'mers Furniturc Persona] property 1,000.00 5.25% 20.00

Sunset i~`inance (each acct) Persorra] property/vehicle l.O() 3.0()% l.UO

Credit Central Personal property/vehicle l.OO 3.00% l.OU

lst Franklin Financial Personal property/vehicle l.(}() 3.00% l.OO

g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
E]` with interest at % per annum or l:l without interest:

 

(h) General Unsecured Claims. Allowed general unsecured clairns, including the unsecured portion ofany bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00 % dividend or a pro rata share of
$ `_ __ , whichever is greater

5. Executory Contracts.

(a) Maintenance of Current lnstallment Payments or Rejectiou of Exccutory Contract(s) and/or Unexpired Lease(s).

DESCRlPTlON OF PROPERTY/SERVICES ASSUMED/ MONTHLY DlSBURSED BY TRUSTEE
CRED]']`OR AND CONTRACT REJECTED PAYMENT OR DEB'l`OR(Sl

(b) Treatmcnt ol` Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDI'[`OR ESTIMATED ARREARAGE

GASB -» Form 113 [Rev. 12/1/17] Page 3 of 5

CaSe:lQ-GOOSS-E.]C DOC#ZJ_J_ Filed:OZ/OB/J_Q Entered202/05/1914226202 Page:4 Of7

 

6. Adequate Protection Paymerrts. "l`he Debtor(s) will make pre-confirmation lease and adequate protection payments
pursuant to il U.S.C. § l326(a)(l) on allowed claims of the following creditors: l:| Direct to the Creditor; or l'_`| To the
Trustee.

CREDITOR ADEOUATE PRO`l`ECTlON OR LEASE PAYMENT AMOUNT
7. Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of

such claim identified here. See ll U.S.C. § lOl(l¢lA). The Fl`rustee will provide the statutory notice of ll U.S.C. § 1302(d) to
the following claimant(s):

Cl,AlM/\NT ADDRESS

8. Lien Avoidance. Pursuant to ll U.S.C. § 522(f), the Debtor(s) move(s) to avoid the lien(s) or security interest(s) of the
following creditor'(s), upon continuation but subject to ll U.S.C. § 349, with respect to the property described below. The plan
shall be served on all affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a
certificate of service.

CRED]‘I`OR I.IEN lDENTlFlCATlON §if kno\vnl PROPERTY
Sunset Finance (each account) I~Iousehold goods
Credit Ccntral l"Iousehold goods
lst Franklin Financial l'lousehold goods
9. Surrender of Col|ateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent

shown below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under li
U.S.C. § 362(a) be terminated as to the collateral only and that the stay under ll U.S.C. § 1301 be terminated in all respects.
Any allowed deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in
paragraph 4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order
confirming this plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCR§FTION OF COLLATERAL AMOUN'I` OF CLAli\/i SATlSFlED
Chrysler Capital Repossessed vehicle In full satisfaction of all debt & claims
(Debtor’s interest only)

GASB - Form 113 lRev. 12/1/17] Page 4 of 5

10.

11.

12.

13.

14.

15.

CaSe:lQ-GOOSS-E.]C DOC#ZJ_J_ Filed:OZ/OB/J_Q Entered202/05/1914226202 PaQeZB Oi7

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
ll U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims maybe filed before or
after confirmation

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan
proposes, after notice from the Trustee and a hearing if necessary, unless a plan modification is approved

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.i(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges

Service of Plan. Pursuant to Fed. R. Banl;r4 P. 30l5(d) and General Order 20l7-3, the Debtor(s) shall serve the Chapter l3
plan on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly if the
Debtor(s) seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to
avoid a security interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan
on the affected creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Banl<r. P, 30l2(b), 4003(d), and 90l4.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(0), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

 

By signing below, l certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated:

2/5/'2019 s/.lacqueline S. Barrs

 

Debtor 1

 

Deblor 2

s/Angela McElroy-Magruder

 

Af!orney for the Debior(s)

GASB - Form 113 [Rev. 12/1/17] Page 5 of5

CaSe:lQ-GOOSS-E.]C DOC#ZJ_J_ Filed:OZ/OB/J_Q Entered202/05/1914226202 Page:€ Oi7

IN THE UNITED STATES BANKRUPTCY COUR'I`
FOR THE S()UTHERN DISTRICT OF GEORGIA

STATESBORO DIVISI()N
IN RE: )
Jacqueline S. Barrs ) CHAPTER 13 CASE NO: 19-60038-EJC
DEBTOR (S) )
CERTIFICATE OF SERVICE

I hereby certify that l have served a copy of the within and foregoing Amended Chapter
13 Plan and Motion by placing same in the United States mail with proper postage affixed thereon to
insure delivery, addressed as follows:

SEE ATTACHED MATR_IX

l hereby certify that the following insured depository institutions were served by Certified Mail
addressed to the officer of the institution:

In hereby certify that the following parties and counsel were served electronically through the
Notice of Electronic Filing (NEF) at the following address:

O Byron Meredith, III
ecfsavl @chl BSav.com

Office of the U,S. Trustee

UstpregionZ l .sv.ecf@usdoi .gov

This 5th day ofFebruary, 2019.

S/ Angela McElroy~Mag;uder
Angela McElroy-Magruder

Georgia Bar # 113625
Attorney for Debtor

Angela MoElroy-Magruder

Claeys, McEiroy-Magruder & Kitohens
512 Telf`air Street

Augusta, Georgia 3090l

(706) 724-6000

Label liabrixcf;afsl§ca]lgnai:€iggéag' EJC

113J -6

Case 19-60038-EJC

Scuthern District of Gecrqia
Statesboro

Tue lab 5 14:19:05 EST 2019

Bridgesi:one
PO Box 31410
Clevelend, Giiio 44181-0410

East Geurgia Reqional iiedical Center
PO Box 1200
Oa]ts, Pennsylva.nia 19456~1280

LCA
90 Box 2240
Burli.ngton, North Caroi.ina 27216-2240

M.idland Credit Mgoti:
2365 liorthside Drive, Ste 300
San Diagc, Califcrnia 92100-2709

SYNCI~l/JCP
PO Bex 955009
OrIarido, Flcrida 32896-5009

Titlsmax
216 llcrtiiside Drive East
Statashcro, Georgia 30458-2186

let Franlclin Firiancial

Attn: Servicing Agent/Officer
PD Box 1063

Statesi:oro, Georqia 30459~1063

Chrysler Capital
130 Box 9512')'8
Ft. warth, Texas 76151-0218

¢pirmaizs animus

inn concern casa:n man
Po sex 1140

inan ar 310-50~1140

angela McElroy-ltagruder

Claeys, McElroy-Magruder & Kitchens
512 Telfair Street

Augusta, GA 30901»2310

Office cf the U. S. Trust:ee
Johnscn Square Business Center
2 East Bryan Street, Ste 725
Savannali, GA 31401-2538

Steven Barrs
110 Blue llarlin Dr
Savannah, Georgia 31410-2914

Doc#: 11 Filed: 02/05/19 Entered: 02/05/19 14: 26: 02 Page: 7 of 7

Jacqueline S. Barrs
92 Earv`rlle Ciiurch Road
Broclclei:, Gi'i 30415-5249

Credit Ceni:ral

itttn: Servicing Agent/Officer
1860 llorthside Drive East
Statesi:orc, Georgia 30458-2138

Firstsource Advantage
205 Bryant lioods Soui:h
mharst, lien turk 14228-3609

0 Byron lleredith III
P 0 Box 10556
Savannah, GA 31412-0756

SYNCB/Belic
PO Box 965060
Orla.ndo, Flor'rda 32896-5050

Sunset

Attn: Servicing Agent/Officer
1551 Northside Drive E
Statesboro, Georgia 30458-1025

T`ne preferred mailing address lp] above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£] and Fed.R.Banic.P. 2002 (g} (il.

Farmers Furniture

Attn: Servicing Agentlofficer
PO Bclx 1140

Dul:ilin, Georgia 31040

End of Label Matrix

Mailable recipients 10

Bypassed recipients 0
Total 18

